Citation Nr: 0916980	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-21 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating greater than 10 percent for the post-
operative residuals of a right hallux valgus deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran served on active duty from July 1953 to July 
1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in August 2006.  
A transcript of the hearing is associated with his claims 
folder.

In November 2006, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDING OF FACT

The post-operative residuals of the Veteran's right hallux 
valgus deformity do not manifest with claw foot, malunion or 
nonunion of the tarsal or metatarsal bones, or other foot 
injury.


CONCLUSION OF LAW

The requirements are not met for an evaluation higher than 10 
percent for post-operative residuals of right hallux valgus 
deformity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5280 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the Veteran did not fully comply with the 
statutory notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Content-
compliant errors are presumed prejudicial unless rebutted by 
VA.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused was cured.  First, the February 2007 notice provided 
pursuant to a Board remand informed the Veteran of the 
evidence needed to support his claim, what part of that 
evidence is to be provided by the claimant, what part VA will 
attempt to obtain, and notice of how disability evaluations 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The only component 
omitted were the specific rating criteria which would provide 
a basis for an increased rating.  This omission was in fact 
addressed in the statement of the case (SOC) and supplemental 
SOC (SSOC) which specifically informed him of the rating 
criteria which would provide a basis for an increased rating.  
Further, in light of the fact the Veteran's claim was 
reviewed on a de novo basis in both the SOC and SSOC, any 
timing-of-notice error was fully cured.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The probative evidence of record shows the Veteran had a 
meaningful opportunity to participate in the adjudication of 
his claim, which is the test for whether the notice omission 
prejudiced his pursuit of his claim.  Thus, any error was 
cured and rendered harmless.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  As just noted and found, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim via the opportunity to present pertinent evidence.  
Thus, the Board may address the merits of the appeal without 
harm to the Veteran.  See 38 C.F.R. § 3.159.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, a December 1956 rating decision granted service 
connection for the post-operative residuals of a hallux 
valgus, right great toe, and assigned an initial 
noncompensable evaluation, effective July 1956.  An October 
2001 rating decision granted a compensable rating of 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5280-5010, 
effective March 2001.  The Veteran's current claim was 
received by VA in February 2004.

A hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  
Diagnostic Code 5280-5010 denotes the Veteran's right great 
toe also involves arthritis due to trauma.  See 38 C.F.R. 
§ 4.71a.
Diagnostic Code 5280 provides that, a 10 percent rating is 
warranted for unilateral hallux valgus, if severe, equivalent 
to amputation of the great toe, or if operated upon with 
resection of the metatarsal head.  Id.  Arthritis due to 
trauma is rated under Diagnostic Code 5003 as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Diagnostic Code 5003 provides that arthritis confirmed by x-
ray is rated on the basis of limitation of motion (LOM) of 
the joint involved.  If the extent of LOM is noncompensable, 
a 10 percent rating is warranted for the involvement of two 
or more major or minor joints.  If there are occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted.  See 38 C.F.R. § 4.71a.

The metatarsal and tarsal joints of the lower extremities are 
considered groups of minor joints.  See 38 C.F.R. § 4.45(f).  
The rating codes applicable to the Veteran's post-operative 
right toe disability do not include a rating based on LOM.  
Nonetheless, this is of de minimus impact on his claim for, 
as discussed in detail below, there is no evidence of 
occasional incapacitating exacerbations due specifically to 
his right great toe disability.

The March 2004 examination report notes the Veteran told the 
examiner he was diagnosed with diabetes mellitus a few years 
ago, and he took oral medication as treatment.  He also noted 
that he had always had pain in his right foot, and that he 
switched from employment as truck driver to that of tour bus 
driver, because he was able to use cruise control, which 
eased the pressure on his right foot.  The Veteran described 
his symptoms as pain, weakness, stiffness, and swelling, as 
well as fatigability-citing the fact that he fell all the 
time.  He further noted a lack of endurance, including no 
movement at his right hallux.  The only medication he took 
for relief was Ibuprofen, 8 x 200 mg.  He denied any flare-
ups of joint disease or use of crutches, braces, or 
corrective shoes, but he did ambulate with a cane at times.  
The Veteran noted he did not walk much and, while at home, he 
primarily sat and watched television, and he experienced 
stiffness up the back of his leg all of the time.

Physical examination revealed a right hallux (bunion), with 
the right second toe overlapping the bunion.  The right foot 
supinated (the foot rolls outwards) on weight bearing.  The 
right hallux, two, three, and four, were elevated above the 
ground or weight bearing surface.  Parenthetically, the Board 
infers "two, three, and four" referred to the Veteran's 
right toes.  The first metatarsophalangeal joint was rigid 
and had no range of motion (ROM).  The examiner noted 
objective evidence of painful motion, edema, instability, 
weakness, and tenderness.  Bilateral 2+ pitting edema was 
noted.  The Veteran's gait was antalgic, without a normal 
angle and base of gait-there was no distinct heel contact 
phase of toe-off, and he walked in a supinated position 
throughout his gait cycle.  There were bilateral medial 
hallux calliosities and medial first metatarsophalangeal 
calliosities.  The examiner noted unusual shoe wear, right 
greater than left.

The Veteran's squatting was normal for his age, and he could 
not pronate on his right foot.  Only the fourth and fifth 
toes were used to rise on the toes, and the Veteran was only 
able to minimally rise on his heels.  He nearly fell 
backwards when he tried to perform that motion.  The examiner 
noted the Veteran did not have a high arch or claw foot.  The 
angulation of the right hallux was 45 degrees from the 
sagittal plane, and dorsiflexion was 0, with a rigid joint 
with no ROM.

The veteran's skin had mild xerosis and calliosities as noted 
above.  Protective sensation to a 5.70 monofilament was 
absent in the feet bilaterally-dorsally and plantarly.  The 
examiner also noted the Veteran to have onychomycosis of the 
toenails.

X-rays were read as having shown no recent fractures or bony 
destructions.  Bilateral hallux vagus was more advanced on 
the right, with osteoarthritic changes bilaterally at the 
base of the proximal phalanx of both great toes.  Films with 
and without weight bearing showed no changes in the arch and 
no evidence of flat feet.  The examiner rendered a diagnosis 
of moderate-to-severe right rigid and painful bunion, and 
right second hammer toe overlapping the right hallux.

VA outpatient records for the period beginning in 2001 show 
essentially the same findings and complaints.

While the findings on clinical examination revealed 
significant right hallux pathology, they nonetheless show the 
Veteran's right hallux valgus to more nearly approximate a 10 
percent evaluation rather than a higher one.  38 C.F.R. 
§ 4.7.  All hallux valgus pathology-even that of a severe 
degree equal to an amputation, warrants a 10 percent 
evaluation.  See Diagnostic Code 5280.  The findings on 
clinical examination show no factual basis for a higher 
evaluation under the other rating codes for foot pathology.  
Although the right foot manifests one hammer toe, the 
examiner specifically noted the Veteran did not manifest claw 
foot, and neither were any of the other symptoms associated 
with claw foot manifested which would meet or approximate a 
higher rating under those codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  The x-rays were interpreted as having 
shown no evidence of malunion or nonunion of the tarsal or 
metatarsal bones.  Thus, there is no factual basis for a 
higher rating under Diagnostic Code 5283.

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6.  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Board finds no factual basis in the findings on 
examination to allow a higher rating for other foot injuries, 
as the Veteran's right foot symptoms are secondary to his 
bunion, and the x-rays showed no evidence of foot injury.  
This factor is further illuminated by the findings at the 
2008 examination, which are discussed below.

In light of the Veteran's testimony at the hearing, the Board 
remanded the case for another examination.  The September 
2008 examination report notes the examiner conducted a 
comprehensive review of the claims file.  The Veteran told 
the examiner that, since his Board hearing, he had 
experienced increased difficulty climbing stairs, and he 
could not move his toe.  On a scale of 1 to 10, he assessed 
his pain averaged 8/10, and it felt like an electric shock 
that started at the toe and radiated all the way to the right 
hip.  Ibuprofen, which he took twice daily, decreased his 
pain to 3/10, as did another medication for which he did not 
recall the name.  He also took Lasix for swelling of both 
feet.  Extremes of weather, hot or cold, caused flare-ups 
with pain of 10/10, which lasted four to five minutes and 
resolved with rest.  He also noted increased numbness and 
instability, and that it was not uncommon for him to fall and 
injure himself.  He underwent surgery for an abdominal aortic 
aneurysm in July 2008, and the examiner noted a further 
history of diabetes and neuropathy.  The Veteran endorsed 
weakness, stiffness, swelling, fatigue, and lack of 
endurance.  He noted he was pain-free when resting, but he 
experienced instability and balance problems upon standing, 
and walking caused pain.  He presented using a walker, which 
he noted was very effective in helping him maintain his 
balance.  He used a cane at home due to space restriction.

The Veteran denied the use of any orthotics, as he noted that 
one custom made for him several years ago made his symptoms 
worse.  Although he no longer worked because of his foot 
problems, he still drove his own car.  He avoided standing or 
walking as much as possible.

Physical examination revealed no palpable pedal pulses of 
either foot, and the feet were cold to touch.  There was 
moderate to severe edema of both feet, no hair, and loss of 
sensation at 10 mg of monofilament testing on the plantar, 
dorsal, and medial aspects of both feet.  No pain was noted 
with attempted ROMs of the great toe.  There was no motion 
plantarly with minimal motion dorsally.  The right great toe 
demonstrated a severe bunion deformity with underlapping of 
the right second toe that was not correctable-either 
actively or passively.  Active dorsiflexion of the right 
great toe was 2 degrees, and active plantar flexion was 0 
degrees.  Passive values were 5 degrees and 2 degrees 
respectively.  No painful motion was encountered.  Movement 
of the hallux in dorsiflexion and plantar flexion against 
gravity was 1/5, and movement of the great toe in 
dorsiflexion and plantar flexion against resistance also was 
1/5.  The Veteran was unable to perform any repetitions.

Examination of the right ankle revealed active ROM on 
dorsiflexion of 0 to 10 degrees, and plantar flexion of 0 
to17 degrees.  Passive values were 0 to 17 degrees and 0 to 
34 degrees respectively.  All ROM spheres were pain free.  
Dorsiflexion and plantar flexion against gravity and 
resistance were 4/5, and the examiner noted the Veteran 
easily performed 10 repetitions without any evidence of 
fatigue.

Upon standing, both feet were in a slightly supinated 
attitude, but no other abnormality was apparent.  Walking 
demonstrated a loss of normal gait, as the Veteran walked on 
a flat-footed manner on the right foot-there was no normal 
heel-to-toe gait.  The left foot demonstrated foot drop, and 
the Veteran tended to cross over with the left foot to the 
center midline of the body, which produced balance problems.  
He had difficulty maintaining balance, and appeared very 
unstable, during the entire gait examination.  The examiner 
also noted advanced bow leggedness of both knees.

There were mild diffuse calluses along the outside of the 
great toe and the first metatarsal head.  The Veteran's shoes 
showed a normal wear pattern, but they were only two months 
old.  He had no hair, but there was no evidence of atrophy 
and the skin was intact.  Xerosis of both lower extremities 
was noted.  The Veteran could stand normally, but he was 
unable to squat more than 1/5th of the way down before he 
started to lose his balance.  He supinated and pronated 
normally, and he could stand on his heels and toes, but he 
had difficulty balancing himself while doing it.

The examiner noted severe bunion deformity of the right foot, 
and the right great toe underlapped the second toe, and there 
were semi-reducible hammer toe deformities of the 3rd, 4th, 
and 5th toes.  The arches were normal with weight bearing, 
and the Achilles tendon alignment was straight on both legs.  
There was 2 degrees of right heel valgus which the examiner 
could correct by manipulation without pain.  The right foot 
showed a 5 degree forefoot varus.  The examiner passively 
dorsiflexed the right great toe to about 4 degrees, and 
abducted it in the transverse plane by about 47 degrees.  
Right foot x-rays were interpreted as having shown soft 
tissue swelling at the dorsum, no evidence of acute fracture 
or subluxation, and severe degenerative changes of the 
metatarsophalangeal joint.

The examiner noted the Veteran had lost complete movement of 
the right toe joint secondary to arthritic destruction, but 
there was no pain with palpation or during attempted ROM.  
There were no problems with the right ankle.  The examiner 
noted the Veteran's other medical problems included 
peripheral vascular disease, diabetic neuropathy, abnormal 
gait with pronounced instability with walking, and left foot 
drop.  The examiner observed that, while LOM of the right 
great toe joint over a long period of time could cause low 
back problems that result in instability and pain, he opined 
that all of the Veteran's gait abnormalities and pain were 
not attributable to his right foot disability.  The major 
contributing components included the Veteran's diabetic 
neuropathy or lumbosacral radiculopathy.  He also opined that 
the right great toe, standing alone, did not impact the 
Veteran's employability to the extent his other problems did.

The objective findings on clinical examination constrain the 
Board to find the Veteran's right great toe disability 
continues to more nearly approximate a 10 percent rating.  
38 C.F.R. § 4.7.  A higher rating has not been met or 
approximated.  The examiner noted hammer toe deformity of 
three right toes, but there was no finding of right claw foot 
or right foot drop.  Neither was there a finding of right 
ankle ROM on dorsiflexion limited to a right angle.  Thus, 
there continues to be no factual basis for a higher rating 
under Diagnostic Code 5278.  Neither is there evidence of 
other foot injury under Diagnostic Code 5284.

The Board acknowledges the Veteran's reports of constant 
pain, including most recently as his January 2009 response to 
the December 2008 SSOC, but the preponderance of the 
probative evidence shows the 10 percent evaluation to 
adequately compensate him for the pain secondary to his post-
operative right great toe residuals.  38 C.F.R. § 4.1.  The 
examiner noted the absence of pain during active and passive 
ROM testing and during manipulation.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The examiner also noted the Veteran's other 
significant, nonservice-connected medical disabilities are 
the primary components of his disability picture.  The 
Veteran noted that, in addition to his pain, his legs were 
bending out.  The Board infers the Veteran referenced his bow 
legged disorder.  The September 2008 examination report notes 
the examiner's finding of that disorder but he made no 
notation or finding it was causally linked to his right great 
toe residuals.  Thus, the Board finds the evidence of record 
shows the right great toe post-operative residuals to more 
nearly approximate a 10 percent evaluation.  38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280-
5010.  The benefit sought on appeal is denied.

Extraschedular Consideration.

The Board also notes the Veteran's reports that he had to 
change jobs due to his right foot symptomatology, that 
employers refused to hire him, and that he stopped working as 
a bus driver because of his right foot.  See Transcript, p. 
3.  This evidence raises the issue of the propriety of a 
referral for extraschedular consideration.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008) (Board must discuss whether 
referral for extraschedular consideration is indicated where 
raised by the evidence of record).

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet.App. 32, 35 (1998); Bagwell v. Brown, 9 
Vet.App. 337, 339 (1996).  Further, where the RO has 
considered the issue of an extraschedular rating and 
determined it inapplicable, the Board is not specifically 
precluded from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) for an extra-schedular rating.  Bagwel, 9 
Vet.App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC No. 6-1996 (Aug. 16, 1996), 61 
Fed. Reg. 66,749 (1996), para. 7 (when service-connected 
disability affects employment "in ways not contemplated by 
the rating schedule" § 3.321(b)(1) is applicable).

The Board first reiterates the findings above that the 
examiner noted that most of the Veteran's significant 
symptomatology is not due to the service-connected right 
hallux valgus deformity.  Further, the Board finds the rating 
criteria in fact reasonably describe the Veteran's hallux 
valgus deformity disability level and deformity.  In light of 
the fact the degree of disability dut to the Veteran's right 
hallux deformity is contemplated by the rating schedule, the 
Board finds no basis on which to refer the case for 
extraschedular consideration.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim for a higher rating, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).




ORDER

Entitlement to a rating greater than 10 percent for the post-
operative residuals of a right hallux valgus deformity is 
denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


